DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, species I, claims 1-3, 8, 9, 11 and 12, in the reply filed on March 15, 2022 is acknowledged.
Claims 4, 5, 6, 7, 10 and 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "221" ([0135], line 3).  Corrected drawing sheets in compliance with 37 CFR 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because improper language. Changing the word "comprises" on line 4 to the word "includes" is suggested. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-3, 8, 9, 11 and 12 are objected to because of the following informalities:  A comma should be inserted after "device" (claim 1, line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitations of "a first light-emitting layer" and "a second light-emitting layer", as recited in claim 1, lines 6 and 7, is unclear as to whether said limitations are the same as or different from "a light-emitting layer", as recited in claim 1, line 4. For examination purposes, the examiner has interpreted these limitations to mean that "the light-emitting layer disposed in a first display element and the light-emitting layer disposed in a second display element …". Clarification is requested.
The claimed limitation of "the light-emitting layer", as recited in claims 2 and 3, is unclear as to which light-emitting layer of which element(s) applicant refers.
The claimed limitation of "a central portion", as recited in claim 3, is unclear as to whether said limitation is the same as or different from "a central portion", as recited in claim 1.
The term "about" in claim 11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claimed limitation of "further comprising a second region …", as recited in claim 12, is unclear as to which element(s) further comprising a second region applicant refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (2015/0069361).
As for claim 1, Sato et al. show in Figs. 8-10 and related text a display device comprising: 
a substrate 110 comprising a display area (area covered by 144) and a non-display area (area uncovered by 144); 

a pixel defining layer 122 having an opening 122a exposing a central portion of the pixel electrode, wherein the common layer comprises a first region disposed between a first light-emitting layer disposed in a first display element R and a second light-emitting layer disposed in a second display element G adjacent to the first display element among the plurality of display elements (Fig. 9), and 
wherein the first region has protrusions 134 spaced apart from one another.

As for claim 2, Sato et al. show an upper surface of the light-emitting layer is parallel to an upper surface of the substrate (Fig. 9).

As for claim 3, Sato et al. show the light-emitting layer is disposed between the opposite electrode and the common layer and extends from a central portion of the pixel electrode to at least a portion of an inner surface of the opening (Fig. 9; [0073]-[0074]). 

As for claim 8, Sato et al. show in the first region, the common layer comprises a lower region 136 to which each of the protrusions are connected (Fig. 9).

As for claim 9, Sato et al. show at least one of the protrusions has a rectangular cross-sectional shape (Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2015/0069361).


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include intervals at which the protrusions being spaced apart from one another being about 1 [Symbol font/0x6D]m or more and about 30 [Symbol font/0x6D]m or less, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2015/0069361) in view of Shin et al. (2012/0319089)

Sato et al. do not disclose at least one of the first region and the second region is a hydrophobic region and the other is a hydrophilic region.
Shin et al. teach in Fig. 2A and related text at least one of the first region 212b/II and the second region 212a/I is a hydrophobic region and the other is a hydrophilic region ([0081]; [0129]).
Sato et al. and Shin et al. are analogous art because they are directed to a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato et al. with the specified feature(s) of Shin et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include at least one of the first region and the second region being a hydrophobic region and the other being a hydrophilic region, as taught by Shin et al., in Sato et al.'s device, in order to enhance resolution and contrast of the device.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811